Judgment unanimously reversed on the law and new trial granted. Memorandum: Defendant contends that his exclusion from the Sandoval hearing requires reversal. In defendant’s absence County Court conducted a Sandoval conference in chambers wherein it ruled on the permissible scope of defendant’s cross-examination relative to his prior convictions. Defense counsel, with defendant present, subsequently placed on the record his understanding of the Sandoval conference and the court’s ruling. In People v Alexander (174 AD2d 996, revd 80 NY2d 801), a virtually identical Sandoval procedure was rejected as violating defendant’s right to be present at a material stage of trial. Even absent objection by defense counsel, defendant’s exclusion from the Sandoval hearing mandates reversal and the granting of a new trial (see, People v Dokes, 79 NY2d 656).
We have reviewed the remaining contentions contained in defense counsel’s brief and defendant’s pro se brief and find them to be without merit. (Appeal from Judgment of Monroe County Court, Maloy, J.—Robbery, 1st Degree.) Present—Callahan, J. P., Green, Lawton, Boehm and Davis, JJ.